216 S.E.2d 382 (1975)
26 N.C. App. 526
STATE of North Carolina
v.
Jerry Wayne WEBB.
No. 7528SC131.
Court of Appeals of North Carolina.
July 2, 1975.
Certiorari Denied August 25, 1975.
Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Charles J. Murray, Raleigh, for the State.
Michael Edward Vaughn, Asheville, for defendant appellant.
Certiorari Denied by Supreme Court August 25, 1975.
PARKER, Judge.
Prior to his pleading not guilty to the charge of committing a crime against nature, defendant's motion to quash the indictment of that charge was denied. He assigns error to this denial, contending that the statute upon which the indictment was based, G.S. § 14-177, is unconstitutionally vague. This specific question was decided adverse to defendant's contention in State v. Moles, 17 N.C.App. 664, 195 S.E.2d 352 (1973) and in State v. Crouse, 22 N.C.App. 47, 205 S.E.2d 361 (1974). See Perkins v. State of North Carolina, 234 F.Supp. 333 (W.D.N.C.1964).
Defendant also urges that the trial court erred in denying his motion to arrest the judgment on his conviction of committing a crime against nature. His contention is that the crimes of assault with intent to commit rape, G.S. § 14-22, and committing a crime against nature, G.S. § 14-177, are essentially the same offense, and convictions for both charges upon the evidence in the cases on this appeal constitute putting defendant twice in jeopardy for one crime. We disagree. The elements of each offense are distinct and different. Furthermore, the record discloses ample and separate evidence to support verdicts *383 on the charges contained in the indictments numbered 72CR19196 and 72CR19195.
We have carefully reviewed the record and find no error appearing therein with respect to the indictments, arraignments, the trial and the judgments.
No error.
BROCK, C. J., and ARNOLD, J., concur.